Title: To James Madison from Thomas Jefferson, 17 April 1796
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Apr. 17. 1796.
Yours of the 4th. came to hand the day before yesterday. I have turned to the Conventional history, and inclose you an exact copy of what is there on the subject you mentioned. I have also turned to my own papers, & send you some things extracted from them which shew that the recollection of the P. has not been accurate when he supposed his own opinion to have been uniformly that declared in his answer of Mar. 30. The records of the Senate will vouch this. I happened at the same time with your letter to recieve one from Mazzei giving some directions as to his remittances. I have not time to decide and say by this post how Dohrman’s paiment should be remitted according to his desire & existing circumstances, that is to say, whether by bill on Amsterdam to the V. Staphorsts, or by bill on London to himself. I will write to you definitively by next post. We are experiencing a most distressing drought. The ground cannot now be broken with the plough. Our fruit is as yet safe, but the spring is cold & backward. Corn is at 25/ here, but greatly higher in some parts. Wheat 16/ at Richmond at 90. days. Tobo. 40/. My respects to Mrs. Madison. Adieu affectionately.
 
[Enclosure]
Extract verbatim from last page but one, & the last page.
‘Mr. King suggested that the journals of the Convention should be either destroyed, or deposited in the custody of the President. He thought, if suffered to be made public, a bad use would be made of them by those who would wish to prevent the adoption of the constitution.
Mr. Wilson preferred the 2d expedient. He had at one time liked the first best: but as false suggestions may be propagated, it should not be made impossible to contradict them.
A question was then put on depositing the journals & other papers of the Convention in the hands of the President, on which
N. H. ay. M. ay. Ct. ay. N. J. ay. Pena. ay. Del. ay. Md. no.
   This negative of Maryland was occasioned by the language of the instructions to the Deputies of that state, which required them to report to the state the proceedings of the Convention.
 Virga. ay. N. C. ay. S. C. ay Georgia ay.
The President having asked what the convention meant should be done with the Journals &c whether copies were to be allowed to the members if applied for, it was resolved nem: con: “that he retain the Journal & other papers subject to the order of the Congress, if ever formed under the constitution.”
The members then proceeded to sign the instrument.’ &c
‘In Senate Feb. 1. 1791.
The Commee. to whom was referred that part of the speech of the Pr. of the US. at the opening of the session which relates to the commerce of the Mediterranean, & also the letter from the Secy. of state dated 20th. Jan. 1791. with the papers accompanying the same, reported, Whereupon
Resolved that the Senate do advise & consent that the Pr. of the US. take such measures as he may think necessary for the redemption of the citizens of the US. now in captivity at Algiers, provided the expence shall not exceed 40,000 Dols. & also that measures be taken to confirm the treaty now existing between the U. S. & the emperor of Marocco.’

The above is a copy of a resoln. of Senate referred to me by the P. to prepare an answer to, and I find immediately following this among my papers a press copy from an original written fairly in my own hand ready for the P’s signature & to be given in to the Senate the following answer.
‘Gent. of the Senate.
I will proceed to take measures for the ransom of our citizens in captivity at Algiers, in conformity with your resoln. of advice of the 1st. inst. so soon as the monies necessary shall be appropriated by the legislature & shall be in readiness.
The recognition of our treaty with the new Emperor of Marocco requires also previous appropriation & provision. The importance of this last to the liberty & property of our citizens induces me to urge it on your earliest attention.’
Tho’ I have no memm. of the delivery of this to the Senate yet I have not the least doubt it was given in to them & will be found among their records.
I find among my press copies, the following in my hand writing
‘The committee to report that the President does not think that circumstances will justify, in the present instance his entering into absolute engagements for the ransom of our captives in Algiers, nor calling for money from the treasury, nor raising it by loan, without previous authority from both branches of the legislature.’ Apr. 9. 1792.
I do not recollect the occasion of the above paper with certainty. But I think there was a commee. appointed by the Senate to confer with the P. on the subject of the ransom, and to advise what is there declined, and that a member of the commee. advising privately with me as to the report they were to make to the house, I minuted down the above, as the substance of what I concieved to be the proper report after what had passed with the Pr. and gave the original to the member preserving the press copy. I think the member was either mr. Izard or mr. Butler: and have no doubt such a report will be found on the files of the Senate.
On the 8th. of May following, in consequence of Questions proposed by the Pr. to the Senate, they came to a resolution, on which a mission was founded.
